DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, 10/04/2022, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.
Response to Amendment / Arguments
The response, filed 09/06/2022, has been entered. Claims 1-9, 11, and 14-15 are cancelled. Claims 10, 12-13, and 16-18 are pending. Applicant’s arguments regarding claims 10, 12-13, and 16-18 have been fully considered but are moot due to a new grounds of rejection. Applicant’s arguments which may still pertain to the instant rejection are addressed herein.
On pages 3-4 of the response, applicant argues that Horaguchi requires a cotton swab/lump inside the cloth to ensure high water absorption and, regardless of whether cleaning solution is used or not, the cotton lump prevents extraction whereas the tools of Mackay need to extract the wiped and collected ATP from the wiping member into the reagent. Thus, applicant alleges that Horaguchi and Mackay have opposite approaches and those skilled in the art would not be motivated to import the teachings of Horaguchi into Mackay with a reasonable expectation of success. The examiner respectfully disagrees. The cotton lump inside the microfiber cloth of Horaguchi would not prevent the extraction disclosed by Mackay. Specifically, Mackay explicitly teaches an embodiment (e.g. FIG. 7B) in which the “wiping member” is a sponge with high liquid absorption ([061]-[062]). Thus, Mackay clearly teaches that a liquid absorbing element (e.g. such as the cotton lump of Horaguchi) would not prevent extraction. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 4 of the response, applicant argues that Mackay and Horaguchi fail to teach or suggest the wiping cloth being attached to the filament by welding. In response, the examiner notes that this argument is moot due to a new grounds of rejection to address this newly added limitation.

Claim Objections
Claim 12 is objected to because of the following informalities: In claim 12, line 3, “a bag shape” should read “the bag shape”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1, prior art of record) in view of Horaguchi (JP 2010000410 A, prior art of record - all citations are to the previously provided English translation) and further in view of Takabe (JP 2016202344 A - all citations are to the attached English translation).Regarding claim 10:Mackay teaches a tool for measuring cleanliness of an interior of an endoscope channel (title, abstract, [0002]), comprising:
a filament (FIG. 1 - 110) having a thickness enabling said filament to be inserted into said endoscope channel; and 
a wiping member (FIG. 1 - 130; FIG. 2 - 120; FIG. 5 - 160) attached to the tip of said filamentMackay fails to teach:
the wiping member being a cloth containing ultrafine fibers
wherein the wiping cloth is formed into a bag shape by welding at a periphery of the wiping cloth and attached such that a welded portion of the periphery of the wiping cloth is located inside the bag
the wiping cloth is attached to the filament by weldingHoraguchi teaches:
the wiping member (FIGS. 1-3 - 3) being a cloth containing ultrafine fibers (abstract; page 2, third to last paragraph which discusses “ultrafine fiber” and the dtex)
wherein the wiping cloth (3) is formed into a bag shape by welding at a periphery of the wiping cloth and attached such that a welded portion of the periphery of the wiping cloth is located inside the bag (page 2, third to last paragraph through page 3, third paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wiping member of Horaguchi in the device of Mackay to improve wiping performance (e.g. Horaguchi - page 2, third paragraph). Additionally / alternatively, the wiping member of Horaguchi is an art-recognized equivalent to the wiping member(s) of Mackay. Mackay teaches that many different types of wipers / cleaning elements may be used with their invention ([0042]-[0045], [0059]).Takabe teaches (FIG. 4):
the wiping cloth (3) is attached to the filament (2) by welding ([0034], [0037])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the wiping cloth to the filament by welding, as taught by Takabe, in the device of Mackay to reduce manufacture time, make manufacture easier, reduce cost, and/or to prevent peeling off of the wiping cloth (Takabe - [0008]). Additionally/alternatively, the welding of the cloth to the filament of Takabe is an art-recognized equivalent means for attachment of the cloth to the filament (e.g. Takabe - [0037]). 
     The following is provided as evidence of the similarities between Takabe and Horaguchi as well as the obviousness of incorporating Takabe’s teaching into Horaguchi. Takabe explicitly mentions the disclosure of Horaguchi ([0006], [0008]). Takabe teaches that the fixing member 4 of Horaguchi takes time and effort and is likely to be expensive, and furthermore, the fixing portion 4 of Horaguchi may be peeled off ([0008]). Takabe teaches that the cloth is a microfiber cloth ([0015], [0024]), formed in a similar manner to that of Horaguchi (Takabe - [0011]-[0013], [0021], [0026]). Takabe teaches that the core / filament is plastic ([0025]). Horaguchi also teaches the filament as plastic (page 2, third paragraph after "BEST-MODE" which begins "[t]he shaft 1 is made of..."). The examiner also notes that Mackay teaches heat bonding of the wiping member to the filament ([061]).
Regarding claim 12:Mackay, Horaguchi, and Takabe teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth (3) is a rectangularly cut piece folded in two and closed at a periphery thereof except an open end to be in a bag shape (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 13:Mackay, Horaguchi, and Takabe teach all the limitations of claim 10, as mentioned above.Mackay also teaches:
wherein said wiping cloth is cleaned (e.g. FIG. 6; [0006], [0047]-[0048], [0052], etc.)
Regarding claim 16:Mackay, Horaguchi, and Takabe teach all the limitations of claim 10, as mentioned above.As combined in the claim 10 rejection above, Horaguchi teaches (FIGS. 1-3):
wherein said wiping cloth includes said ultrafine fibers having a fineness of 0.01 to 2.0 dtex (page 2, third to last paragraph through page 3, third paragraph)
Regarding claim 17:Mackay, Horaguchi, and Takabe teach all the limitations of claim 10, as mentioned above.Mackay also teaches (FIG. 1):
wherein said filament (110) is composed of a synthetic fiber monofilament(s) (e.g. [0033])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (WO 2014138043 A1, prior art of record) in view of Horaguchi (JP 2010000410 A, prior art of record - all citations are to the previously provided English translation) and Takabe (JP 2016202344 A - all citations are to the attached English translation) and further in view of O’Connor (US 20050084842 A1, prior art of record).Regarding claim 18:Mackay, Horaguchi, and Takabe teach a device comprising the tool for measuring the cleanliness of the interior of an endoscope channel according to claim 10 (see claim 10 rejection above).Mackay fails to teach:
a wrapping bag, wherein said tool is stored in said wrapping bagO’Connor teaches:
a wrapping bag, wherein said tool is stored in said wrapping bag ([0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage bag of O’Connor in the device of Mackay to yield increased accuracy and reduced contamination. By pre-cleaning / sterilizing the tool and storing it in a sterile packaging, it is ensured that the tool is cleaned properly and ready for use, without requiring the user to clean/sterilize the tool themselves, thereby increasing accuracy and reducing contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856